              Case 1:21-cr-00138-JEB Document 38 Filed 08/04/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :
         v.                                    :      Criminal No. 21-cr-138-JEB
                                               :
AARON MOSTOFSKY,                               :
                                               :
                           Defendant.          :

                    GOVERNMENT’S STATEMENT OF INFORMATION
                            ORDERED IN THIS CAUSE

         The United States of America respectfully files this Statement of Information as ordered

by the Court in ECF filings 36 and 37.

   I.         Count III:    18 U.S.C. § 111(a)(1)

         Count Three charges a violation of Section 111(a)(1) of Title 18, which applies to a

defendant who “forcibly assaults, resists, opposes, impedes, intimidates, or interferes with any

[law enforcement officer under 18 U.S.C. § 1114] while engaged in or on account of the

performance of official duties.” 18 U.S.C. § 111(a)(1). The indictment further alleges that the

Defendant’s conduct “involve[d] the intent to commit another felony,” Dot. 25 at 3. The

government intends to offer proof that the defendants actions involved the felony offense of Civil

Disorder in violation of 18 U.S.C. § 231(a)(3), and the felony offense of Obstruction of an Official

Proceeding and Aiding and Abetting in violation of 18 U.S.C. § 1512(c)(2).              Although a

conviction requires proof that defendant’s conduct involved only one other felony offense, the

defendant is noticed to defend against both felony violations of 18 U.S.C. § 231(a)(3) and of 18

U.S.C. § 1512(c)(2), respectively Counts One and Count Two of the pending indictment.

   II.        Count I:      18 U.S.C. § 231(a)(3)

         Count One charges a violation of Section 231(a)(3) of Title 18, which applies to a defendant
             Case 1:21-cr-00138-JEB Document 38 Filed 08/04/21 Page 2 of 4




who “commits or attempts to commit any act to obstruct, impede, or interfere with any fireman or

law enforcement officer lawfully engaged in the lawful performance of his official duties incident

to and during the commission of a civil disorder which in any way or degree obstructs, delays,

adversely affects the conduct or performance of any federally protected function.” 18 U.S.C. §

231(a)(3).

       The government intends to argue that the defendant’s actions or attempted actions that were

intended to obstruct, impede, or interfere with any law enforcement officer defending and

protecting the U.S. Capitol and its occupants on January 6th include: defendant’s act of pushing,

individually or with others, against law enforcement officers setting up or adjusting barriers in a

restricted area near the U.S. Capitol; and defendant’s act of positioning himself in a way to prevent

law enforcement from setting up or adjusting barriers between themselves and rioters outside the

U.S. Capitol.    (Video recordings of defendant’s actions obstructing or attempting to obstruct

officers, have been provided in discovery and defense has been advised of the most pertinent 30-

second clips therein.)

       The government intends to argue that the defendant’s conduct on January 6 contributed to

the civil disorder that obstructed, delayed, or adversely affected the performance of several

federally protected functions:

       •     Pursuant to 2 U.S.C. § 1961, the U.S. Capitol Police is responsible for the protection
             of the United States Capitol building and its grounds. The civil disorder on January 6
             obstructed and adversely affected the protection of the building and its grounds.

       •     Pursuant to 2 U.S.C. § 1970, executive departments and executive agencies may assist
             the United States Capitol Police in the performance of its duties by providing, inter
             alia, services (including personnel) and equipment, including when requested during
             an emergency. The civil disorder on January 6 obstructed and adversely affected the
             emergency response by executive departments and executive agencies.




                                                 2
           Case 1:21-cr-00138-JEB Document 38 Filed 08/04/21 Page 3 of 4




       •   Pursuant to 3 U.S.C. § 6, the Archivist of the United States has the responsibility to
           safeguard the electoral certificates submitted by the states. The civil disorder on
           January 6 obstructed and adversely affected the maintenance of such certificates.

       •   Pursuant to 3 U.S.C. § 15, the Vice President, as President of the Senate, presides over
           the final counting of the Electoral College vote, and the Vice President is responsible
           for declaring the winner of the election. Id. (Vice President “shall announce the state
           of the vote.”). The civil disorder on January 6 obstructed and adversely affected the
           execution of the Vice President’s Constitutional and statutory duties.

       •   Pursuant to 3 U.S.C. § 101, the term of office for President “shall, in all cases,
           commence on the 20th day of January next succeeding the day on which the votes of
           the electors have been given.” The civil disorder on January 6 obstructed and adversely
           affected the counting of the votes of the electors, that is, the federally protected function
           of the election of the President and Vice President.

       •   Pursuant to 18 U.S.C. § 3056, the United States Secret Service is authorized to protect,
           among others, the Vice President and the Vice President-elect. The civil disorder on
           January 6 obstructed and adversely affected the conduct and performance of the Secret
           Service in the performance of this federally protected function.

       •   Pursuant to 40 U.S.C. § 1315, the Department of Homeland Security has the
           responsibility to protect the buildings, grounds, and property that are owned, occupied,
           or secured by the Federal Government and persons on the property. The civil disorder
           on January 6 obstructed and adversely affected the conduct and performance of the
           Department of Homeland Security in the performance of this federally protected
           function.

As with the defendant’s “intent to commit another felony” for purposes of 18 U.S.C. § 111

discussed above, the government need only prove that the defendant’s conduct implicated one




                                                  3
             Case 1:21-cr-00138-JEB Document 38 Filed 08/04/21 Page 4 of 4




federally protected function to establish the defendant’s criminal liability under 18 U.S.C. §

231(a)(3).

                                           Respectfully submitted,

                                           CHANNING D. PHILLIPS
                                           Acting United States Attorney
                                           DC Bar No. 415793

                                    By:               /s/
                                           Graciela R. Lindberg
                                           Assistant United States Attorney
                                           Bar No. TX 00797963
                                           555 Fourth Street, N.W., Room 4219
                                           Washington, DC 20530
                                           graciela.linberg@usdoj.gov
                                           (956) 721-4960




                                              4
